Citation Nr: 1633916	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  08-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of dorsal spine contusion with narrowing of T3-4.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO). 

The claim was most recently before the Board in January 2016.  The Board remanded the claim for a new examination.  The Veteran was afforded a new VA examination in March 2016.  However, as discussed below, the Board finds that the new examination is inadequate for rating purposes and the appeal is remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected spine disability.  In January 2016, the Board remanded the Veteran's claim for a new VA examination, in part to determine the manifestations related to the service-connected back disability, as opposed to a nonservice-connected back disability.  An examination was conducted in March 2016 and addressed some of the questions posed on remand.  However, the examiner failed to test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weightbearing.  38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), slip op. at pp.12-14.  The final sentence of § 4.59 reads "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Therefore, such testing should be completed on remand.  

The examiner also noted that the Veteran has flare-ups occurring several times a year and lasting a few days.  However, he was unable to determine whether pain, weakness, fatigability or incoordination significantly limit the Veteran's functional ability during flare-ups without resorting to mere speculation as the Veteran was not examined during a flare-up.  On remand, the new VA medical examination report should include a discussion of the duration of the Veteran's flare-ups and whether an examination could be provided during a flare-up to more completely assess limitation of motion and other functional effects or whether an opinion can be provided with consideration of the duration of any flare-ups.

Furthermore, the March 2016 VA examination report indicates that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA), possibly since 2002.  It is unclear whether the SSA benefits are based on disability or age; however, there are no SSA records associated with the electronic file.   As these records may contain information relevant to the Veteran's appeal, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Any pertinent treatment records should be obtained on remand.  According to the most recent supplemental statement of the case issued in April 2016, the last treatment records considered are dated in January 2015.   

Accordingly, the case is REMANDED for the following actions:

1. Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of SSA benefits.

2. Obtain the names and addresses of all medical care providers who treated the Veteran for his spine disability since January 2015.  After securing the necessary release, take all appropriate action to obtain these records.

3. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected spine disability.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the spine disability.  The appropriate Disability Benefits Questionnaire should be filled out for this purpose, if possible. 

The examiner is specifically requested to: (a) include a discussion of the duration of the Veteran's flare-ups and whether an examination could be provided during a flare-up to more completely assess limitation of motion and other functional effects; and (b) test the Veteran's spine for pain on both active and passive motion, in weight-bearing and nonweight-bearing, if possible. 

4. Thereafter, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




